United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lititz, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-373
Issued: September 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from a July 18, 2008 decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to factors of her
federal employment.
FACTUAL HISTORY
On April 5, 2007 appellant filed an occupational disease claim (Form CA-2) indicating
that she had injured her left ankle after she stepped in a pothole on October 19, 2006. She also

reported that she strained her lower back. The reverse of the claim form indicated that appellant
had filed a traumatic injury claim for the October 19, 2006 injury.1
By letter dated April 25, 2007, the Office requested additional information from
appellant, including a statement describing the employment factors she believed caused an
injury. On May 15, 2007 it received medical treatment notes regarding her back.
In a decision dated June 18, 2007, the Office denied the claim for compensation. It found
that appellant had not submitted the factual and medical evidence necessary to establish her
claim.
On September 19, 2007 appellant submitted medical evidence with respect to her
treatment for the back and left leg.2 She requested reconsideration of the claim on
April 21, 2008.
By decision dated July 18, 2008, the Office reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
1

OWCP File No. xxxxxx149. The record also indicates that appellant filed a traumatic injury claim for a back
injury on September 1, 2005. OWCP File No. xxxxxx513.
2

A December 19, 2006 MRI scan report of the left foot noted findings consistent with tenosynovitis and probable
plantar fasciitis. The report did not address causal relationship.
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

2

causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8
ANALYSIS
On appeal, appellant addressed her traumatic injury claims and the filing of recurrence of
disability claims.9 However, these claims are not presently before the Board on this appeal.
With respect to the April 5, 2007 CA-2 form, appellant stated that she “did not prepare” the form
and characterized it as “fraudulent.” The record contains a CA-2 form signed by appellant and
the Office developed the claim under file number xxxxxx527. The Office issued decisions under
this claim and she filed an appeal. Although appellant questions this claim, the jurisdiction of
the Board is to review final decisions of the Office.10 She can withdraw her claim in an
appropriate manner with the Office. The issue on this appeal is whether appellant met her
burden of proof to establish an occupational claim.11
As noted, appellant must submit a factual statement identifying the employment factors
contributing to her condition. She did not submit factual evidence with regard to employment
factors she believed caused her ankle or back conditions. As to the October 19, 2006 incident,
appellant previously filed a traumatic injury claim regarding this incident. She must submit
medical evidence establishing causal relationship between a diagnosed condition and the
identified employment factors. Appellant did not submit any probative medical evidence
addressing the issue of causal relationship. The evidence submitted consists of medical excuse
forms or evidence addressing her back condition rather than her left ankle. The Board
accordingly finds appellant did not meet her burden of proof in this case.
CONCLUSION
The Board finds that appellant did not establish an injury causally related to factors of her
federal employment.

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

9

Appellant also submitted documents to the Board. The review of the case is limited to evidence in the case
record that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c).
10

20 C.F.R. § 501.2(c).

11

An occupational disease or illness is a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 18, 2008 is affirmed.
Issued: September 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

